UNITED STATES DISTRICT COURT                                EASTERN DISTRICT OF TEXAS


TROY HOSEA GREEN,                                §
                                                 §
                Plaintiff,                       §
                                                 §
versus                                           §   CIVIL ACTION NO. 1:18-CV-631
                                                 §
UNITED STATES OF AMERICA,                        §
                                                 §
                Defendant.                       §

                MEMORANDUM ORDER ADOPTING THE MAGISTRATE
                   JUDGE’S REPORT AND RECOMMENDATION

         Plaintiff Troy Hosea Green, an inmate formerly confined at the Federal Correctional

Complex in Beaumont, Texas, proceeding pro se, brought the above-styled lawsuit against the

United States of America.

         The court referred this matter to the Honorable Keith F. Giblin, United States Magistrate

Judge, at Beaumont, Texas, for consideration pursuant to applicable laws and orders of this court.

The Magistrate Judge recommends the defendant’s motion to dismiss should be granted.

         The court has received and considered the Report and Recommendation of United States

Magistrate Judge filed pursuant to such referral, along with the record, pleadings and all available

evidence. No objections to the Report and Recommendation of United States Magistrate Judge

were filed by the parties.

                                             ORDER

         Accordingly, the findings of fact and conclusions of law of the Magistrate Judge are

correct, and the report of the Magistrate Judge is ADOPTED. It is
      ORDERED that the defendant’s motion to dismiss (docket entry no. 10) is GRANTED.

A final judgment will be entered in this case in accordance with the Magistrate Judge’s

recommendation and this order.

       SIGNED at Beaumont, Texas, this 19th day of March, 2020.




                                     ________________________________________
                                                 MARCIA A. CRONE
                                          UNITED STATES DISTRICT JUDGE




                                           2
